Title: From James Madison to Uriah Tracy, 17 November 1804
From: Madison, James
To: Tracy, Uriah


SirDep. State 17 Novr. 1804.
In answer to your letter of the 15th. requesting to know whether 400 copies of the laws of the United States have been procured pursuant to a law of the last session, I have the honor to inform you, that I caused the Purveyor, in April last, to contract with a book seller at Philadelphia for delivering them at the rate of $7 86/100 per set. That they could not be procured on more reasonable terms is evinced by the Purveyor’s letter of the 21st. April last in answer to mine of the 7th. of the same month, copies of which are enclosed. It will be evident, that a deficiency of 1144 dollars exists in the appropriation contained in the law in question to meet this purchase.
The 100 copies directed to be distributed between the Territories of Orleans and Louisiana have been ordered thither. Though it was understood that the whole number of copies would have been delivered before the month of July last, yet from certain disappointments experienced by the contractor 113 sets have not been yet received, though they have been shipped and are daily expected. I have the honor to be, Sir, Very respectfully, Your Most Obedt servt.
James Madison
